Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a wound therapy system, classified in A61M1/90
II. Claims 11-19, drawn to a method of determining volume in a wound, classified in A61M2205/3379.
III. Claim 20, drawn to a wound therapy device, classified in A61M5/1723
The inventions are independent or distinct, each from the other because:
Inventions I and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different function and effect. Invention I uses a controller initiate a testing procedure to detect leak rate and volume during drawdown which is at the beginning of the treatment while invention II uses a controller to detect leak rate during treatment to estimate a wound volume.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and II and further II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be used in a materially different process such as a method that relies on an extracorporeal machine to measure volume or in a method that operates an airflow device to monitor patient breathing.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The search query for the above would be different since each embodiment has a feature that is different from the other embodiment. This requires different search queries and different field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Christopher Cauble on 19 April 2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 1-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11-19, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 20, directed to the invention(s) of group III do not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth above in the Office action is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 20 directed to group III non-elected without traverse.  Accordingly, claim 20 has been CANCELLED.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination a wound therapy system comprising a controller configured to perform a testing procedure comprising a second drawdown period, monitoring an amount of elapsed time over the second drawdown period to determine a drawdown parameter and estimate a volume of the wound based on the leak rate parameter and drawdown parameter. Mulligan (US 7862339) while teaching a testing system for NPWT fails to teach a controller configured to perform a testing procedure comprising a second drawdown period, monitoring an amount of elapsed time over the second drawdown period to determine a drawdown parameter and estimate a volume of the wound based on the leak rate parameter and drawdown parameter. Smith (US 10188581) while teaching a controller and drawdown procedure for wound therapy system, fails to teach a controller configured to perform a testing procedure comprising a second drawdown period, monitoring an amount of elapsed time over the second drawdown period to determine a drawdown parameter and estimate a volume of the wound based on the leak rate parameter and drawdown parameter. Smith only uses a single drawdown and then maintains the pressure using a separate pump. Gregory (US 2018/0264181) while discussing drawdown, also only uses a single drawdown period and does not teach a controller configured to perform a testing procedure comprising a second drawdown period, monitoring an amount of elapsed time over the second drawdown period to determine a drawdown parameter and estimate a volume of the wound based on the leak rate parameter and drawdown parameter. Muser (US 2017/0165405) similarly also uses a single drawdown to obtain a set time but does not utilize a controller configured to perform a testing procedure comprising a second drawdown period, monitoring an amount of elapsed time over the second drawdown period to determine a drawdown parameter and estimate a volume of the wound based on the leak rate parameter and drawdown parameter.
Similarly, the prior art fails to teach or reasonably suggest either alone or in combination a method for determining volume of a wound comprising performing a test procedure, performing a second drawdown period over a second drawdown period, monitoring an amount of elapsed time over the second drawdown period to determine a drawdown parameter, and generating a model and estimating the unknown value of the volume by the wound by inputting the leak rate parameter and drawdown parameter associated with the unknown value of the volume of the wound of the model. Mulligan (US 7862339) while teaching a testing system for NPWT fails to teach performing a second drawdown period over a second drawdown period, monitoring an amount of elapsed time over the second drawdown period to determine a drawdown parameter, and generating a model and estimating the unknown value of the volume by the wound by inputting the leak rate parameter and drawdown parameter associated with the unknown value of the volume of the wound of the model. Smith (US 10188581) while teaching a controller and drawdown procedure for wound therapy system, fails to teach performing a second drawdown period over a second drawdown period, monitoring an amount of elapsed time over the second drawdown period to determine a drawdown parameter, and generating a model and estimating the unknown value of the volume by the wound by inputting the leak rate parameter and drawdown parameter associated with the unknown value of the volume of the wound of the model. Smith only uses a single drawdown and then maintains the pressure using a separate pump. Gregory (US 2018/0264181) while discussing drawdown, also only uses a single drawdown period and does not teach performing a second drawdown period over a second drawdown period, monitoring an amount of elapsed time over the second drawdown period to determine a drawdown parameter, and generating a model and estimating the unknown value of the volume by the wound by inputting the leak rate parameter and drawdown parameter associated with the unknown value of the volume of the wound of the model. Muser (US 2017/0165405) similarly also uses a single drawdown to obtain a set time but does not utilize performing a second drawdown period over a second drawdown period, monitoring an amount of elapsed time over the second drawdown period to determine a drawdown parameter, and generating a model and estimating the unknown value of the volume by the wound by inputting the leak rate parameter and drawdown parameter associated with the unknown value of the volume of the wound of the model. It would not have been obvious to a person of ordinary skill in the art to modify the cited prior art to arrive at the instant invention without motivation. Further, a person of ordinary skill in the art cannot expect a reasonable degree of success modifying the controller functions since the prior art does not envision using multiple drawdown periods and creating a model of the wound. For these reasons, claims 1-19 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781